Case: 22-40296     Document: 00516434856         Page: 1     Date Filed: 08/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 16, 2022
                                  No. 22-40296                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Lamon Sandel Dewayne Donnell,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:20-CV-714


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Criminally convicted prisoner Lamon Donnell filed a civil case
   claiming malicious prosecution against the Assistant United States Attorney
   who prosecuted him; the United States was substituted as the proper party
   defendant and moved to dismiss for want of subject matter jurisdiction. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40296      Document: 00516434856          Page: 2   Date Filed: 08/16/2022




                                    No. 22-40296


   district judge, based upon the recommendations of the magistrate judge,
   granted the Government’s motion to dismiss. We agree. See, e.g., 28 U.S.C.
   §§ 2401(b), 2675(a); Ramming v. United States, 281 F.3d 158, 162 (5th Cir.
   2001) (regarding 28 U.S.C. § 2401(b)); Coleman v. United States, 912 F.3d
   824, 834 (5th Cir. 2019) (regarding 28 U.S.C. § 2675(a)).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the alternative motion for an extension of time is DENIED,
   and the district court’s judgment is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                          2